Citation Nr: 0937384	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-09 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for tinnitus. 

3.  Evaluation of right hip strain, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2005.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2006 rating 
decision, by the Detroit, Michigan, Regional Office (RO), 
which granted service connection for right hip strain and 
assigned a 0 percent disability rating.  That rating action 
also denied service connection for PTSD and tinnitus.  The 
Veteran perfected a timely appeal to that decision.  
Subsequently, in March 2007, the RO increased the evaluation 
for the right hip strain from 0 percent to 10 percent, 
effective May 22, 2005.  Since that is not the highest 
possible rating available under the Rating Schedule for this 
disability, and the veteran has not indicated that he is 
content with the rating, the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

On June 25, 2009, the Veteran and his wife appeared at the RO 
and testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge, sitting in Washington, 
DC.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  






FINDING OF FACT

The service-connected right hip strain is manifested by 
flexion to 100 degrees and abduction to 20 degrees; there is 
no objective evidence of flexion limited to 30 degrees or 
less or abduction lost beyond 10 degrees.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right hip strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.59, 4.71a, Diagnostic Codes 
5252, 5253 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in August 2005 from the RO to the Veteran which 
was issued prior to the RO decision in March 2006.  That 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  After the RO granted service 
connection for the right hip disability in a March 2006 
rating decision, the Veteran filed a notice of disagreement 
with the assigned rating.  In April 2008, the Veteran was 
notified of the criteria for substantiating the increased 
rating claim for the right hip disability.  The case was 
subsequently readjudicated in a July 2008 SSOC.  The Board 
finds that the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  While 
the Veteran was not provided a VA letter outlining the laws 
regarding effective dates for any grant of service 
connection, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006).  As the Veteran was granted service 
connection and assigned an evaluation and effective date, the 
Secretary had no obligation to provide further notice under 
the statute.  Id.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

It also appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Moreover, the Veteran 
has not demonstrated any prejudicial or harmful error in VCAA 
notice, and any presumption of error as to the first element 
of VCAA notice has been rebutted in this case.  See Shinseki 
v. Sanders, supra.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  The Veteran has been afforded an examination on 
the issues decided herein.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Significantly, he was afforded VA 
examinations in September 2005 and December 2006.  The 
examinations were conducted by a medical doctor.  The reports 
reflect that the examiners solicited symptoms from the 
Veteran, examined the Veteran, and provided diagnoses 
consistent with the findings.  Therefore, these examinations 
are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  While the last examination was provided 
approximately three years ago, the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time when an otherwise adequate VA examination was 
conducted. VAOPGCPREC 11-95, summary available at 60 Fed. 
Reg. 43,186-01 (1995).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The record shows ample communications regarding the evidence 
necessary to establish entitlement to a higher evaluation for 
a right hip disorder; the Veteran has offered testimony at a 
hearing before the Board; he has been provided all the 
criteria necessary for establishing an increased rating; and 
he is represented by a highly qualified Veterans service 
organization.  Thus, the Board finds that there has been 
essential fairness in the processing of this claim.  

II.  Factual background.

The Veteran served on active duty from May 2000 to May 2005; 
his military occupational specialty was as a tactical air 
operations module repairer.  In May 2004, the Veteran was 
seen for complaints of right leg pain over the past 24 hours 
following football practice.  The assessment was right 
quadrant muscle strain.  

The Veteran's claim for service connection for multiple 
disabilities was received in July 2005.  In conjunction with 
his claim, the Veteran was afforded a VA examination in 
September 2005.  At that time, it was noted that he suffered 
a right quadriceps muscle strain in May 2004.  The Veteran 
indicated that the hip occasionally snaps into place, but it 
does not dislocate.  The Veteran noted that flare-ups depend 
on activities; he is able to conduct activities of daily 
living.  The examiner indicated that he was unable to find 
documentation of the inservice injury; however, there was 
documentation of a quadriceps strain from May 26, 2004.  He 
believed that the injury was consistent with the x-ray 
findings.  The examiner noted that x-ray of the right hip 
showed possible osteochondral defect in the hip; he concluded 
that it is as likely as not that the defect could be 
secondary to his previous hip injury.  

The Veteran was afforded another VA examination for 
evaluation of his joints in December 2006.  It was noted that 
his main job in the Marines was in electronics maintenance.  
The Veteran indicated that he developed a right hip problem 
with pain that started in the year 2004.  The Veteran 
indicated that the hip pain has become more of constant pain 
in the last year; he stated that he has noticed that he is 
limping pretty much constantly when he walks.  The Veteran 
stated that he had no injuries or any incidents on the right 
hip in the last year since he left military service.  The 
Veteran described the intensity of the right hip pain as a 6 
on a scale from 1 to 10; he stated that he is currently 
taking Motrin 400 milligrams at least twice a day to control 
the pain in his hip.  He also stated that he had to quit his 
job at a factory due to the pain as it was causing problems 
with his right hip with repetitive rotation of his body.  He 
stated that he just started a new job a week ago which is not 
as bad on his hip.  It was noted that the Veteran was not 
using any canes.  He has had no surgeries on his hip.  The 
main complaints are due to pain and stiffness; there are no 
complaints of weakness, swelling or heat.  

On examination, it was noted that there was a limp on the 
right side of the leg.  Examination of the hip revealed a lot 
of tenderness to palpation and pressure on the right hip 
joint, mainly inner joint towards the groin area.  With range 
of motion, the Veteran developed a significant amount of 
pain.  Abduction was from 0 degrees to about 20 to 25 degrees 
at the most.  The Veteran was in severe pain.  Adduction 
going inward was from 0 degrees to 20 degrees, at which point 
he complained of severe pain radiating across his hip.  With 
flexion of the hip, as the Veteran was raising his leg, it 
was only able to go up to about 100 degrees at the most.  The 
Veteran was asked to do repetitive motion of flexion of his 
hip joint and was only able to do it 3 times and he had to 
stop because of the increased level of pain during that 
movement.  It was noted that an MRI of the right hip one year 
ago was normal.  The pertinent diagnosis was chronic bursitis 
and new findings of arthritis of his right limp that appears 
to be worsening; this is as a result of an injury that the 
Veteran had in the military.  

It was argued at the Veteran's June 2009 Board hearing that 
the Veteran's right hip disorder should have been evaluated 
under Diagnostic Code 5253 instead of 5252.  The Veteran 
indicated that he has difficulty with moving the right hip; 
he noted that there are days when it is hard for him to get 
out of bed and walk.  The Veteran stated that his doctors 
wanted him to use a cane, but he believes that he is too 
young to walk around with a cane.  The Veteran indicated that 
medication does not really relieve the pain in his right hip.  

III.  Legal analysis-Higher Evaluations.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. Part 4 (2009).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

A disability rating may require re-evaluation in accordance 
with changes in a Veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1.  In a claim for a 
greater original rating after an initial award of service 
connection, all of the evidence submitted in support of the 
veteran's claim is to be considered.  See Fenderson v. West, 
12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  After careful review of the 
evidentiary record, the Board concludes that the Veteran's 
right hip condition has not significantly changed and a 
uniform evaluation is warranted.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45.  After the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (Board has duty to assess the credibility and 
weight of the evidence).  The Board may not base a decision 
on its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The Veteran's right hip disability is evaluated as 10 percent 
disabling under Diagnostic Code 5252.  Diagnostic Code 5252 
provides ratings based on limitation of flexion of the thigh.  
A 10 percent disability rating is for flexion of the thigh 
that is limited to 45 degrees; a 20 percent rating is for 
flexion of the thigh that is limited to 30 degrees; a 30 
percent rating is for flexion of the thigh that is limited to 
20 degrees; and a 40 percent rating is for flexion of the 
thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

38 C.F.R. § 4.71a, Diagnostic Code 5019 directs that bursitis 
is to be rated on limitation of motion of the affected part.  

Normal ranges of motion of the hip are from hip flexion from 
0 degrees to 125 degrees and hip abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5251 provides a 10 percent disability rating 
for limitation of extension of the thigh that is limited to 5 
degrees.  38 C.F.R. § 4.71a.  This is the highest evaluation 
available under this diagnostic code.

Other potentially applicable diagnostic codes that provide 
for ratings in excess of 10 percent for limitation of hip 
motion include Diagnostic Codes 5253 and 5250.  Diagnostic 
Code 5253 provides that a 20 percent rating is assigned for 
limitation of abduction of the thigh with motion lost beyond 
10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2008).  
Diagnostic Code 5250 provides for a 60 percent rating for 
favorable ankylosis of the hip in flexion at an angle between 
20 degrees and 40 degrees, and slight adduction or abduction.  
38 C.F.R. § 4.71a, Diagnostic Code 5250 (2008).  Diagnostic 
Code 5255 provides for a 20 percent rating for malunion of 
the femur with moderate knee or hip disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2008).  

The Veteran's 10 percent evaluation contemplates 
periarticular pathology productive of painful motion.  38 
C.F.R. § 4.59.  It is also consistent with flexion limited to 
45 degrees.  As noted, in order for the disability to warrant 
an increase to a higher evaluation, the evidence must show 
the functional equivalent of flexion limited to 30 degrees or 
less.  38 C.F.R. § 4.71a, Diagnostic Code 5252; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   The 10 percent evaluation 
also contemplates pathology productive of limitation of 
rotation of the thigh, or limitation of adduction of the 
thigh.  In order to warrant a higher evaluation, the 
disability must approximate the functional equivalent of 
limitation of abduction of the thigh with motion lost beyond 
10 degrees, ankylosis of the hip, or malunion of the femur.  
38 C.F.R. § 4.71a, DCs 5252, 5253.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Based on the foregoing, the Board finds that the criteria for 
a rating in excess of 10 percent for the Veteran's service- 
connected right hip strain are not met.  On VA examination in 
December 2006, flexion was to 100 degrees, and abduction was 
to 25 degrees.  As such, the criteria for a higher rating 
based on DCs 5252 or 5253 are not met.  

Even taking into account additional limitation of motion due 
to pain, weakness, lack of endurance, and incoordination on 
flare-ups or due to repetition, the Board finds that the 
Veteran never demonstrates the level of disability that would 
warrant an increased evaluation.  In addition, the evidence 
shows no ankylosis of the hip joint, flail joint, or 
impairment of the femur.  Furthermore, although he has 
painful motion in multiple planes, separate evaluations are 
not warranted.  Neither Diagnostic Code 5003 and the 
Diagnostic Codes that follow 5003 nor 38 C.F.R. § 4.59 
establish that separate evaluations are warranted for planes 
of motion. Here, the Veteran has an evaluation for painful 
motion, but none of his restrictions on planes of motion are 
individually compensable.  In sum, the Veteran is entitled to 
a single 10 percent evaluation for painful motion rather than 
painful motion in separate directions.  Therefore, the 
evidence preponderates against a finding that an increased 
evaluation is warranted.  As such, it is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) (1) (2008).  The medical evidence fails to show 
and the Veteran has not asserted that he required 
hospitalization for his right hip or that his right hip 
markedly interfered with his employment.  During his December 
2006 VA examination, while the Veteran indicated that he had 
to quit his job due to the pain in his right hip, he also 
stated that he just started a new job a week ago which is not 
as bad on his hip.  He further testified that while his right 
hip disability affects his productivity at work, he has a 
good understanding with his boss and is allowed to cut back 
on his hours if he takes too long.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating, to include the increased rating granted 
herein.  Accordingly, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd 
v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

A rating in excess of 10 percent for right hip strain is 
denied.  


REMAND

After examining the record, the Board concludes that further 
assistance to the Veteran is required with respect to the 
service connection claims for PTSD and tinnitus in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5103A.  

The Veteran contends that he developed PTSD as a result of 
his experiences while stationed in Iraq during active 
service.  At his personal hearing in June 2009, it was noted 
that a psychological assessment performed at the Battle Creek 
VA Medical Center reported a diagnosis of PTSD based on the 
Veteran's reported military history.  The Veteran indicated 
that he served in Iraq from February 2004 to April 2004.  The 
Veteran reported several incidents that occurred while in 
Iraq; he recalled an incident when he was using the bathroom 
in a Porta-john when the base came under a rocket attack.  
The Veteran indicated that they went from station to station 
in a convoy; and, they were always on a heightened sense of 
alert because everyone they saw on the road was regarded as a 
potential attacker.  The Veteran recalled another incident 
when he was heading to the call center to talk to his wife, 
right before he left, a rocket had landed and exploded in his 
path.  There was shrapnel damage to the concrete barriers 
outside of the building.  The Veteran reported knowing one of 
the men that died.  The Veteran indicated that he has 
recurring nightmares.  The Veteran expressed survival guilt.  
The Veteran also indicated that he has friend who was killed 
by an IED in Iraq.  

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2008).  

The record shows that the veteran has been diagnosed with 
PTSD based on his statements concerning stressors he 
allegedly experienced while serving in Iraq.  However, no 
evidence shows that he ever engaged in combat with an enemy 
force.  Under these circumstances the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressors.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f); see also West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

In March 2006, the RO denied the veteran's claim for service 
connection for PTSD based on a finding that the available 
evidence was insufficient to confirm that the Veteran 
actually engaged in combat or was a prisoner of war.  It was 
determined that, while the record shows that the Veteran 
claims to have served in Iraq his DD Form 214 shows no 
foreign service.  Therefore, they were unable to confirm his 
reported stressors.  

The Veteran's DD Form 214 (Certificate of Release or 
Discharge from Active Duty) reflects that he served in the 
United States Marine Corps and that his last duty assignment 
and major command was at Camp Pendleton, California.  His 
records do not reflect any foreign service.  However, the 
Veteran was awarded the Global War on Terrorism Service 
Medal, and the Iraq Campaign Medal.  Moreover, his service 
treatment records indicate that in February 2004, the Veteran 
underwent a pre-deployment health assessment; the listed 
country of possible deployment was listed as Iraq.  The RO 
should request additional personnel records to verify the 
dates and location of any foreign service.  

The Board points out that the record includes adequate 
information (type of stressor, unit assignment, and date of 
stressor within a two-month period) for the RO to at least 
attempt to verify his stressors through contact with the 
JSRRC.  The Veteran has indicated that he served in Iraq from 
February 2004 through April 2004.  This time period is within 
the typical window that JSRRC requires for stressor 
verification.  Hence, the RO should undertake appropriate 
action to attempt to independently verify the occurrence of 
the veteran's claimed stressors through JSRRC (and any other 
appropriate source).  

With respect to the service connection claim for tinnitus, a 
January 2006 audiological evaluation shows that although the 
Veteran reported complaints of tinnitus since service, there 
was no relationship between his present complaints and 
service.  In making this assessment, the examiner 
specifically found that the Veteran did not suffer any head 
injuries or have treatment for acoustic trauma in service.  
The service treatment records show, however, that the Veteran 
suffered a concussion from a football injury in October 2002.  
At his personal hearing in June 2009, the Veteran also 
indicated that he suffered a concussion while in service in 
2002 or 2003 but that he really noticed the ringing in his 
ears after the explosions in Iraq; he stated that he was in 
Iraq from February to April 2004.  The Veteran indicated that 
the ringing has become faint, but it is fairly constant.  The 
Veteran related that he worked in computers after his 
discharge from service; therefore, he was not exposed to loud 
noises after service.

Another audiological evaluation is necessary in this case, as 
the January 2006 examiner did not consider the Veteran's head 
injury in service in October 2002.  

The Veteran also is competent to report that he experienced 
tinnitus since service.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  If the Veteran's service in Iraq can be 
reflected in his personnel records and the circumstances of 
his duties show exposure to mortar explosions, then this 
should be considered in the new audiological evaluation, as 
well.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  Send the Veteran a notice letter with 
respect to his service connection claims 
for PTSD and tinnitus that is consistent 
with the requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain the Veteran's complete service 
personnel records and verify the dates 
and location(s) of the Veteran's Foreign 
Service while on active duty.  

3.  The RO should contact the Veteran and 
request that he furnish further 
clarifying data with respect to his 
claimed stressors, to include his unit of 
assignment and its geographical location 
during each stressful incident claimed.  
Each of the incidents must be more fully 
described with the dates of any and all 
incidents to within seven days if 
possible, the types and locations of the 
incidents, the full names and service 
numbers of any other persons present, the 
persons that the veteran saw wounded or 
killed, detailed descriptions of events, 
and any other identifying information.  
The Veteran should be requested to submit 
any additional lay statements from 
individuals with whom he served while 
overseas in an effort to verify his 
claimed stressors.  The Veteran must be 
advised that this information is 
necessary to obtain supportive evidence 
of his claimed stressors, and that he 
must be as specific as possible because 
without such details adequate research 
for verifying information cannot be 
conducted.  

4.  The RO should then forward the 
Veteran's stressor information as 
described at his personal hearing to the 
U.S Army and Joint Services Records 
Research Center (JSRRC), and any other 
appropriate records repository, for 
research into corroboration of the 
claimed stressors.  The JSRRC should be 
provided a copy of any information 
obtained concerning the events in 
question.  Follow up on any additional 
action suggested by the JSRRC.  

5.  Schedule the Veteran for a VA 
audiological evaluation to determine 
whether his present tinnitus is at least 
as likely as not related to his service.  
The claims file must be reviewed in 
conjunction with this examination.  A 
rationale for all opinions must be 
provided.

6.  Thereafter, the RO should 
readjudicate the claims in light of the 
additional evidence.  If either of the 
claims are not granted to the Veteran's 
satisfaction, both he and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and an opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further develop the record and 
to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


